Exhibit 10.1




ECHO THERAPEUTICS, INC.

2008 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

This INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of the
16th day of May, 2011(the “Grant Date”), is between



Echo Therapeutics, Inc., a Delaware corporation (the “Company”), and Christopher
P. Schnittker (the “Optionee”), an employee of the Company or of a “Related
Corporation,” as defined in the Echo Therapeutics, Inc. 2008 Equity Incentive
Plan (the “Plan”).



WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company (“Common Stock”) in accordance with the
provisions of the Plan, a copy of which is attached hereto;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

1.

Grant of Option.  The Company hereby grants to the Optionee the right and option
(the “Option”) to purchase all or any part of an aggregate of 200,000 shares of
Common Stock.  The Option is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time (but only
to the extent that such amendments apply to outstanding options).  Such terms
and conditions are incorporated herein by reference, made a part hereof, and
shall control in the event of any conflict with any other terms of this Option
Agreement.  The Option granted hereunder is intended to be an incentive stock
option (“ISO”) meeting the requirements of the Plan and section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and not a nonqualified
stock option (“NQSO”).

2.

Exercise Price.  The exercise price of the shares of Common Stock covered by
this Option shall be $4.09 per share.  It is the determination of the Company’s
Stock Option Committee (the “Committee”) that on the Grant Date the exercise
price was not less than the greater of (i) 100% (110% for an Optionee who owns
more than 10% of the total combined voting power of all shares of stock of the
Company or of a Related Corporation – a “More-Than-10% Owner”) of the “Fair
Market Value” (as defined in the Plan) of a share of the Common Stock, or (ii)
the par value of the Common Stock.

3.

Term.  Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, this Option shall expire on May 16, 2021 (the “Expiration
Date”), which date is not more than 10 years (five years in the case of a
More-Than-10% Owner) from the Grant Date.  This Option shall not be exercisable
on or after the Expiration Date.

4.

Exercise of Option.  The Optionee shall have the right to purchase from the
Company, on and after the following dates, the following number of Shares,
provided the Optionee has not terminated his or her service as of the applicable
vesting date:

Date Installment Becomes

Exercisable  

Number of Option Shares

November 16, 2011

         

25,000 Shares

February 16, 2012

an additional 12,500 Shares

May 16, 2012

an additional 12,500 Shares

August 16, 2012

an additional 12,500 Shares

November 16, 2012

an additional 12,500 Shares

February 16, 2013

an additional 12,500 Shares

May 16, 2013

an additional 12,500 Shares

August 16, 2013

an additional 12,500 Shares

November 16, 2013

an additional 12,500 Shares

February 16, 2014

an additional 12,500 Shares

May 16, 2014

an additional 12,500 Shares

August 16, 2014

an additional 12,500 Shares

November 16, 2014

an additional 12,500 Shares




The Committee may accelerate any exercise date of the Option, in its discretion,
if it deems such acceleration to be desirable.  Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.

5.

Method of Exercising Option.  Subject to the terms and conditions of this Option
Agreement and the Plan, the Option may be exercised by written notice to the
Company at its principal office, which is presently located at 8 Penn Center,
1628 JFK Blvd., Suite 300, Philadelphia, PA 19103, Attn: Chief Executive
Officer.  The form of such notice is attached hereto and shall state the
election to exercise the Option and the number of whole shares with respect to
which it is being exercised; shall be signed by the person or persons so
exercising the Option; and shall be accompanied by payment of the full exercise
price of such shares.  Only full shares will be issued.

The exercise price shall be paid to the Company –

(a)

in cash, or by certified check, bank draft, or postal or express money order;

(b)

through the delivery of shares of Common Stock which shall be valued at the Fair
Market Value of the Common Stock on the date of exercise;

(c)

in shares of Common Stock newly acquired by the Optionee upon the exercise of
the Option;

(d)

by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount of sale or loan proceeds necessary to pay the
exercise price of the Option; or

(e) in any combination of (a), (b), (c) or (d) above.

In the event the exercise price is paid, in whole or in part, with shares of
Common Stock, the portion of the exercise price so paid shall be equal to the
Fair Market Value of the Common Stock delivered or withheld on the date of
exercise.

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the shares with respect to which the
Option is so exercised. The Optionee shall obtain the rights of a shareholder
upon receipt of a certificate(s) representing such Common Stock.  

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  In the event the Option is exercised by any
person after the death or “disability” (within the meaning of section 22(e)(3)
of the Code) of the Optionee, the notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option.  All shares that are
purchased upon exercise of the Option as provided herein shall be fully paid and
non-assessable.

6.

 Non-Transferability of Option.  This Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution.  During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.

7.

Termination of Employment.  If the Optionee’s employment with the Company and
all Related Corporations is terminated for any reason (other than death or
disability) prior to the Expiration Date, this Option may be exercised, to the
extent of the number of shares with respect to which the Optionee could have
exercised it on the date of such termination of employment, or to any greater
extent permitted by the Committee in its discretion, by the Optionee at any time
prior to the earlier of (i) the Expiration Date or (ii) three months after such
termination of employment.

8.

Disability.  If the Optionee becomes “disabled” (within the meaning of section
22(e)(3) of the Code) during his or her employment and, prior to the Expiration
Date, the Optionee’s employment is terminated as a consequence of such
disability, this Option may be exercised, to the extent of the number of shares
with respect to which the Optionee could have exercised it on the date of such
termination of employment, or to any greater extent permitted by the Committee
in its discretion, by the Optionee or by the Optionee’s legal representative at
any time prior to the earlier of (i) the Expiration Date or (ii) six months
after such termination of employment.

9.

Death.  If the Optionee dies during his or her employment and prior to the
Expiration Date, or if the Optionee’s employment is terminated for any reason
(as described in Paragraphs 7 and 8) and the Optionee dies following his or her
termination of employment but prior to the earliest of (i) the Expiration Date,
(ii) the expiration of the period determined under Paragraph 7 or 8 (as
applicable to the Optionee), or (iii) three months following the Optionee’s
termination of employment, this Option may be exercised, to the extent of the
number of shares with respect to which the Optionee could have exercised it on
the date of his or her death, or to any greater extent permitted by the
Committee in its discretion, by the Optionee’s estate, personal representative
or beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Optionee’s death, at any time prior to the
earlier of (i) the Expiration Date or (ii) six months after the date of the
Optionee’s death.

10.

Disqualifying Disposition of Option Shares.  The Optionee agrees to give written
notice to the Company, at its principal office, if a “disposition” of the shares
acquired through exercise of the Option granted hereunder occurs at any time
within two years after the Grant Date or within one year after the transfer to
the Optionee of such shares.  Optionee acknowledges that if such disposition
occurs, the Optionee generally will recognize ordinary income as of the date the
Option was exercised in an amount equal to the lesser of (i) the Fair Market
Value of the shares of Common Stock on the date of exercise minus the exercise
price, or (ii) the amount realized on disposition of such shares minus the
exercise price.  For purposes of this Paragraph, the term “disposition” shall
have the meaning assigned to such term by section 424(c) of the Code.

11.

Governing Law.  This Option Agreement shall be governed by the applicable Code
provisions to the maximum extent possible.  Otherwise, the laws of the Company’s
jurisdiction of incorporation (without reference to the principles of the
conflict of laws) shall govern the operation of, and the rights of grantees
under, the Plan, and options granted thereunder.

IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option Agreement
to be duly executed by its duly authorized officer, and the Optionee has
hereunto set his or her hand and seal, all on the 16th day of  May, 2011.




ECHO THERAPEUTICS, INC.




By: _/s/ Patrick T. Mooney__________

Patrick T. Mooney, CEO




_/s/ Christopher P. Schnittker

Christopher P. Schnittker






PHBF/ 605654.2




--------------------------------------------------------------------------------

Exhibit 10.1




ECHO THERAPEUTICS, INC.

2008 EQUITY INCENTIVE PLAN

Notice of Exercise of Incentive Stock Option

I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of  _____________ __, 20__, by Echo
Therapeutics, Inc., a Delaware corporation (the “Company”), with respect to the
following number of shares of the Company’s common stock (“Shares”), par value
$0.01 per Share, covered by said option:




Number of Shares to be purchased:

_______

Purchase price per Share:

$_______

Total purchase price:

$_______




            

A.

Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $__________ in full/partial [circle one] payment for such
Shares;

and/or

B.

Enclosed is/are

Share(s) with a total Fair Market Value of $

 on the date hereof in full/partial [circle one] payment for such Shares;

and/or

C.

Please withhold ______ Shares with a total Fair Market Value of $______ on the
date hereof in full/partial [circle one] payment for such Shares;

and/or

D.

I have provided notice to                         [insert name of broker], a
broker, who will render full/partial [circle one] payment for such Shares.
 [Optionee should attach to the notice of exercise provided to such broker a
copy of this Notice of Exercise and irrevocable instructions to pay to the
Company the full exercise price for the number of Shares purchased in this
method.]







Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:
                                                                   ; and sent to
                                                .







DATED:                       ___, 20__

______________________

Optionee’s Signature













PHBF/ 605654.2


